Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 1, 8, 14, and 21 have been amended. Claims 1-26 are pending and rejected in the application. This action is Final.

Applicant Argues 
Claim 1 does not recite a mental process because at least the above-cited features of Claim 1 could not reasonably or practically be performed in the human mind. The allegation of incidental computerization, i.e., stating that Claim 1 “could be reasonably and practically performed by the human mind, but for the recitation of “generic computer components, is a mischaracterization of the claim…etc.

Examiner Responds:
Applicant's 35 U.S.C. § 101 arguments and amendments have been fully considered and are persuasive. Thus, the 35 U.S.C. § 101 rejection has been withdrawn. 


Applicant Argues 
Specifically, Claim 1 recites, in part, generating a syntactic dependency tree for the tokens of an NL query and using the syntactic dependency tree to map tokens of the NL query to data model concepts in a logical data model for database data. The mapping data and the logical data model are used to generate a query graph comprising data model concepts, based on which a computer-executable query is generated for the NL query.

Examiner Responds:
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection.

Applicant Argues 
As indicated above, Claim 8 recites, in part, a plurality of candidate mappings that map an NL relationship token, of a set of tokens of an NL query, to multiple candidate relationship-type concepts of a data model. Claim 8 further recites choosing among the plurality of candidate mappings using a cost metric for each of the recited candidate mappings generated based on the data model and the mapping data.

Examiner Responds:
Applicant's 35 U.S.C. § 101 arguments have been fully considered but they are not persuasive. Applicant argues “The Office Action cites Karaca (Figs. 6 and 7J; and paragraphs 29, 33, 40, and 77-78) and Olmstead (paragraph 68) as allegedly showing the features of Claim 8, prior to present amendments. However, the cited portions of Karaca and Olmstead fail to teach or suggest at least the above-bolded features of Claim 8, as amended.” The Examiner respectfully disagrees. First, Karaca discloses identifying a final relationship mapping, of the plurality of candidate relationship mappings, for the particular NL relationship token comprising (figure 6 and 7J, paragraph[0077]-paragraph[0078], “FIG. 6 is a diagram illustrating an example of a portion of the nodes and relationships represented in a graph database. In the example shown, (partial) graph 600 includes an "Athlete" category (i.e., a node with a type or sub-type label "Athlete") 602. In this example, an Athlete may have a PART_OF relationship to one or more nodes in a Team category 606…etc.”, the reference shows in figure 6 and 7J a mapping of relationships objects based on a query (i.e., the particular NL relationship token, as claimed).). Next, Olmstead discloses for each candidate relationship mapping, of the plurality of candidate relationship mappings, generating a cost metric based, at least in part, on the data model and the mapping data to produce a plurality of cost metrics (paragraph[0068], “Presentation server 206 responds to queries by traversing the graph structure to find the shortest path with the lowest cost. The cost may have an inverse relationship to the relationship score in some embodiments (e.g. strongest relationship which may be reflected by the highest relationship score)….etc.”, generating a cost (i.e., cost metric, as claimed) mapping based on relationship data.), and 
based on the plurality of cost metrics, identifying the final relationship mapping, for the particular NL relationship token, from the plurality of candidate relationship mappings (paragraph[0068], “Presentation server 206 can use different path calculation and graph traversal techniques. An illustrative example is Dijkstra's algorithm but any suitable graph traversal algorithm that considers the cost of connections can be used. You do not want a bad connection between contacts for a recommendation. Presentation server 206 filters contacts and connection paths based on user configurations. For example, presentation server 206 can limit recommended connections paths by two hops and less…etc.”, the reference describes determining the final cost based on the object relationship.). Finally, Reschke discloses after identifying the final relationship mapping, generating a computer-executable query over the one or more database objects based, at least in part, on the mapping data (paragraph[0042], “In operation 330, the modeling component 240 generates a graph query including graph terms corresponding to the set of terms of the natural language query. As shown in FIG. 4, the graph query may be represented within the graphical user interface 400 as a set of selectable user interface elements 406…etc.”, the reference describes generating a graph query (i.e., the final relationship mapping, as claimed).).

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 6, 7, 14, 15, 17, 18, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Marchisio et al. U.S. Patent Publication (2004/0221235; hereinafter: Marchisio) in view of Karaca et al. U.S. Patent (2021/0124782; hereinafter: Karaca) in view of Reschke et al. U.S. Patent Publication (2018/0121500; hereinafter: Reschke) 

Claims 1 and 14
As to claims 1 and 14, Marchisio discloses a computer-executed method comprising: 
automatically parsing a particular natural language (NL) query, over one or more database objects, into a plurality of NL tokens (Figure 36A, paragraph[0114]-paragraph[0116], “Figure 36A is a graphical representation of an example parse tree generated by a natural language parser component of an Enhanced Natural Language Parser. The example parse corresponds to this query. An enhanced data representation of the example query is shown in Figure 36B…etc.”, the reference describes parsing natural language queries.);
generating a syntactic dependency tree for the particular NL query based on the plurality of NL tokens (Figure 36A, paragraph[0114]-paragraph[0119], “] The steps performed in generating the Subject structures are described in detail with reference to Figure 32. In step 3105, the routine generates Object data structures identifying terms that may be the object of the sentence (similar to the Object table described with reference to Figure 29). For example, given query Q above, Table 2 shows the generated Object structures., the reference shows the natural query syntactic tree in figure 36A.); 
based, at least in part, on the syntactic dependency tree, generating mapping data that maps each natural language NL token, of the plurality of NL tokens to one or more data model concepts of a logical data model associated with the one or more database objects (Figure 36A, paragraph[0114]-paragraph[0120], “] The steps performed in generating the Subject structures are described in detail with reference to Figure 32. In step 3105, the routine generates Object data structures identifying terms that may be the object of the sentence (similar to the Object table described with reference to Figure 29). For example, given query Q above, Table 2 shows the generated Object structures., the reference shows the natural query syntactic tree in figure 36A.); 

causing the computer executable query to be executed over the one or more database objects (paragraph[0149], “In step 3910, the routine builds and executes a data query using the designated subject and/or object and verbs that are entailed from the requested verbs (verbs that appear in the initial query). As in step 3909, the results of the data query of step 3904 can be used to streamline this data query. In particular, a query is preferably generated and executed using the verbs that entail each of the verbs that appear in both the Verb List of the output string generated by the ENLP and the related verb list returned by the query in step 3904 (the intersection of these two lists)…etc.”); 

Marchisio does not appear to explicitly disclose generating a query graph based, at least in part, on the mapping data and the logical data model; 
wherein the query graph comprises data model concepts; 
generating a computer-executable query over the one or more database objects based, at least in part, on the query graph; and 
causing the computer-executable query to be executed over the one or more database objects; 
wherein the method is performed by one or more computing devices.


However, Karaca disclose generating a query graph based, at least in part, on the mapping data and the logical data model (Figure 6, paragraph[0038], “In various embodiments, once the user indicates the completed path has been discerned through the iterative/recursive system-guided process disclosed herein, the graph database access server 112 formulates and sends to graph database system 110, directly or via the client system 102, 104, 106 a well-formed graph database query language query corresponded to the user's intent…etc.”); 
wherein the query graph comprises data model concepts (Figures 6 and 7J, paragraph[0076]-paragaph[0077], “The examples illustrate the use of techniques disclosed herein to enrich punctuation-less path pattern context based on iterative and interactive user input, resulting in this example in the rendering of the final query and result in an interactive graphical user interface. In various embodiments, the final query achieved in the example and as disclosed herein is the same as may have been formulated in the first instance by an experienced technical user by entering the same graph database query language shown in FIG. 7J…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Marchisio with the teachings of Karaca to generate a query graph which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Marchisio with the teachings of Karaca to provide a system that guides users towards producing useful visualization of their graph data (Karaca: paragraph[0003]).

The combination of Marchisio and Karaca does not appear to explicitly disclose generating a computer-executable query over the one or more database objects based, at least in part, on the query graph; 
wherein the method is performed by one or more computing devices.

However, Reschke discloses generating a computer-executable query over the one or more database objects based, at least in part, on the query graph (paragraph[0042], “In operation 330, the modeling component 240 generates a graph query including graph terms corresponding to the set of terms of the natural language query. As shown in FIG. 4, the graph query may be represented within the graphical user interface 400 as a set of selectable user interface elements 406…etc.”); 
wherein the method is performed by one or more computing devices (paragraph[0044], “In operation 340, the database component 220 searches one or more datasets associated with the graph database using the graph query…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Marchisio with the teachings of Karaca and Reschke to create graph queries which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Marchisio with the teachings of Karaca and Reschke to have a special-purpose machine for dataset clustering and search engines that facilitate data set navigation and database queries.(Reschke: paragraph[0002]).

Claims 2 and 15
As to claims 2 and 15, the combination of Marchisio, Karaca, and Reschke discloses all the elements in claim 1, as noted above, Karaca further disclose wherein: 
the mapping data maps one or more first tokens, of the plurality of NL tokens, to one or more particular entity-type concepts represented by one or more nodes in the logical data model (paragraph[0029], “For example a single node in the graph database which represents a person is mapped to query syntax as (:Person) which is read as a node labelled "person". The equivalent punctuation-less path pattern is the more easily read "person". Similarly, a node representing a person which is connected via a KNOWS relationship to another node representing a person is expressed as the syntactically complex…etc.”); 
the mapping data maps one or more second tokens, of the plurality of NL tokens, to one or more particular relationship-type concepts of a plurality of relationship-type concepts in the logical data model (paragraph[0033], “For example, the input "person" or the input "people" may be mapped to a "Person" tag or category in the graph data set. Similarly, the text "knows" may be mapped to a "KNOWS" relationship element, and so on….etc.”); 
the plurality of relationship-type concepts is represented by one or both of (a) a plurality of edges between nodes of a plurality of nodes in the logical data model, and (b) a plurality of implied edges that represent relationships between nodes and node attributes (figure 6, paragraph[0040], “The results of the natural language processing are attempted to be mapped dynamically to terms that exist in the graph database, such as category names, node labels, relationship labels, node or relationship attribute values, etc. (204). If the final/full query has not yet been determined (206), further natural language processing (202) and mapping (204) are performed until the final/full query has been determined (206), at which point the query as expressed in a formal graph database query language is formulated and performed (208), e.g., by submitting the query to a query processing layer or module associated with the graph database…etc.”).

Claims 4 and 17
As to claims 4 and 17, the combination of Marchisio, Karaca, and Reschke discloses all the elements in claim 1, as noted above, Karaca further disclose wherein: 
two or more tokens, of the plurality of NL tokens of the particular NL query, are mapped to a particular concept of the logical data model (paragraph[0029], “For example a single node in the graph database which represents a person is mapped to query syntax as (:Person) which is read as a node labelled "person". The equivalent punctuation-less path pattern is the more easily read "person"…etc.”); 
the query graph includes two or more component concepts that respectively represent the two or more tokens (figure 6, paragraph[0032], “graph database access server 112 uses techniques disclosed herein to provide guided natural language interactions with a connected data system. For example, in some embodiments, graph database access server 112 includes a visualization layer and a module configured to apply a set of natural language processing and guidance algorithms to natural language input (e.g., text, spoken natural language query, etc.) in the context of a given graph data set to provide guided natural language interactions with graph database 110…etc.”); 
the logical data model represents a plurality of paths through the logical data model (figure 6 and 7J, paragraph[0077]-paragraph[0078], “FIG. 6 is a diagram illustrating an example of a portion of the nodes and relationships represented in a graph database. In the example shown, (partial) graph 600 includes an "Athlete" category (i.e., a node with a type or sub-type label "Athlete") 602. In this example, an Athlete may have a PART_OF relationship to one or more nodes in a Team category 606…etc.”); and 
the two or more component concepts are located on different paths of the plurality of paths (paragraph[0088]-paragraph[0089], “FIG. 7J is a diagram illustrating an example of an interactive user interface provided by an embodiment of a system to provide guided natural language interactions with a connected data system. In the example/state 700J shown, the full data set for those athletes who were in a team which participated in the London 1948 Olympics is presented in display area 720 as a connected subgraph 722…etc.”).

Claims 5 and 18
As to claims 5 and 18, the combination of Marchisio, Karaca, and Reschke discloses all the elements in claim 1, as noted above, Karaca further disclose wherein: 
two or more tokens, of the plurality of NL tokens of the particular NL query, are mapped to a particular concept of the logical data model(paragraph[0029], “For example a single node in the graph database which represents a person is mapped to query syntax as (:Person) which is read as a node labelled "person". The equivalent punctuation-less path pattern is the more easily read "person"…etc.”); 
the query graph includes two or more component concepts that respectively represent the two or more tokens (figure 6, paragraph[0032], “graph database access server 112 uses techniques disclosed herein to provide guided natural language interactions with a connected data system. For example, in some embodiments, graph database access server 112 includes a visualization layer and a module configured to apply a set of natural language processing and guidance algorithms to natural language input (e.g., text, spoken natural language query, etc.) in the context of a given graph data set to provide guided natural language interactions with graph database 110…etc.”); 
each component concept, of the two or more component concepts, is associated with a component-specific alias (paragraph[0001], “Each node has zero or more labels that declare its role(s) in the network, for example as a customer or a product. Nodes have zero or more properties which contain user data. For example, if a node represents a person, the properties associated with that node may be the person's first name, last name, and age…etc.”; 
the component-specific aliases associated with the two or more component concepts are different (paragraph[0036], “In various embodiments, partially entered or complete user input may be mapped to naming conventions (entities, relationships, etc.) in a graph data set at least in part using one or more indexes of the graph data set. For example, an index may be used to map the input "Tom Hanks" to a Person node with a name attribute value of "Tom Hanks"…etc.”; 

Reschke further disclose said generating the computer-executable query over the one or more database objects based, at least in part, on the query graph comprises representing, in the computer-executable query, the two or more component concepts of the query graph using the component-specific aliases (paragraph[0043]-paragraph[0044], “In some embodiments, the modeling component 240 uses a language model, an entity index, a lexical resource, and grammar or syntax rules associated with the knowledge graph to transform the natural language query or the intermediate semantic representation into the graph query with the graph terms. In such instances, the modeling component 240 and the resulting graph query may be defined by the underlying knowledge graph. For example, the language models used for entity detection may be trained on name-type attributes of nodes…etc.”).

Claims 6 and 19
As to claims 6 and 19, the combination of Marchisio, Karaca, and Reschke discloses all the elements in claim 1, as noted above, Reschke further disclose generating an intermediate query representation by traversing the query graph (paragraph[0037], “In operation 320, the semantic parsing component 230 generates an intermediate semantic representation of the set of terms of the natural language query. The intermediate semantic representation may be a logical form representation. The semantic parsing component 230 may automatically convert the natural language query to the logical form representation upon receipt of the natural language query from the text entry field 402 of the graphical user interface…etc.”); 
wherein said generating the computer-executable query over the one or more database objects based, at least in part, on the query graph comprises translating the intermediate query representation to the computer-executable query based, at least in part, on a physical schema that reflects a physical structure of data stored in the one or more database objects(paragraph[0044], “searches one or more datasets associated with the graph database using the graph query. The modeling component 240 may pass the graph query to the database component 220 for searching against the datasets included in the knowledge graph. In some embodiments, the database component 220 includes a search engine to perform an entity search or other term based searches using the graph query. In some embodiments, the database component 220 parses or otherwise searches attributes, characteristics, and other information of nodes, clusters, datasets, and subgraphs of the knowledge graph to identify nodes, entities, links, databases, datasets, or records, relating to one or more elements of the graph query…etc.”).

Claims 7 and 20
As to claims 7 and 20, the combination of Marchisio, Karaca, and Reschke discloses all the elements in claim 1, as noted above, Reschke further disclose comprising: 
running the computer-executable query over the one or more database objects to produce query results (paragraph[0044], “In operation 340, the database component 220 searches one or more datasets associated with the graph database using the graph query. The modeling component 240 may pass the graph query to the database component 220 for searching against the datasets included in the knowledge graph…etc.”); and 
returning the query results to a user associated with the particular NL query (paragraph[0045], “In operation 350, the presentation component 250 returns a set of results based on the graph query. The presentation component 250 may return the set of results in the graphical user interface 400 of FIG. 4. In some embodiments, as shown in FIG. 4, the set of results are presented in a result area 410…etc.”).

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Marchisio et al. U.S. Patent Publication (2004/0221235; hereinafter: Marchisio) in view of Karaca et al. U.S. Patent (2021/0124782; hereinafter: Karaca) in view of Reschke et al. U.S. Patent Publication (2018/0121500; hereinafter: Reschke) and further in view of Sun Non Patent Publication (“A Natural Language Interface for Querying Graph Databases”, 2017; hereinafter: Sun)

Claims 3 and 16
As to claims 3 and 16, the combination of Marchisio, Karaca, and Reschke discloses all the elements in claim 2, as noted above, but do not appear to explicitly disclose wherein said generating the query graph based, at least in part, on the mapping data and the logical data model comprises including, in the query graph: 
one or more nodes that correspond to the one or more particular entity-type concepts mapped to the one or more first tokens in the mapping data; and 
one or more edges that correspond to the one or more particular relationship-type concepts mapped to the one or more second tokens in the mapping data.

However, Sun discloses wherein said generating the query graph based, at least in part, on the mapping data and the logical data model comprises including, in the query graph: 
one or more nodes that correspond to the one or more particular entity-type concepts mapped to the one or more first tokens in the mapping data (3.4.2 Attribute Processing, “The attribute type associated with the token is obtained from the node dictionary. From this information we know the node type, since each attribute type is mapped to one node type. If a node structure of the same node type already exists, the attribute is added to that node. Otherwise, a new node structure is created with the node type, attribute structure, and node identifier…etc.”); and 
one or more edges that correspond to the one or more particular relationship-type concepts mapped to the one or more second tokens in the mapping data (3.4.3 Edge processing, “For each edge detected by the binary relation extractors (node pairs with a positive edge score), the system creates an edge structure. The edge creator requires the edge type, “from” node identifier, and “to” node identifier, which are determined via node dictionary lookups, in order to create an edge structure…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Marchisio with the teachings of Karaca, Reschke, and Sun to map query data to nodes and edges which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Marchisio with the teachings of Karaca, Reschke, and Sun to construct subgraph queries which can represent a graph of activities, events, persons, behaviors, and relations, for search against a graph database containing information from  a variety of data sources.(Sun: Abstract).

Claims 8, 9, 10, 11, 12, 21, 22, 23, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Karaca et al. U.S. Patent (2021/0124782; hereinafter: Karaca) in view of Olmstead et al. U.S. Patent Publication (2018/0082678; hereinafter: Olmstead) and further in view of Reschke et al. U.S. Patent Publication (2018/0121500; hereinafter: Reschke) and Lin et al. U.S. Patent Publication (2020/0134032; hereinafter: Lin) 

Claims 8 and 21
As to claims 8 and 21, Karaca discloses one or more non-transitory computer-readable media storing one or more sequences of instructions that, when executed by one or more processors, cause: 
generating mapping data that maps each natural language (NL) token, of a plurality of NL tokens of a particular NL query over one or more database objects, to one or more data model concepts of a data model associated with the one or more database objects(figure 6, paragraph[0033], “In some embodiments a natural language query entered at a client system, such as client systems 102, 104, and 106, is communicated via network 108 to graph database access server 112. Graph database access server 112 parses and performs natural language processing on the input to generate a set of strings, keywords, stems, etc. available to be matched to entities and/or path elements that have meaning in the context of the graph data set. For example, the input "person" or the input "people" may be mapped to a "Person" tag or category in the graph data set…etc.”, the reference describes mapping a natural language query to a graph data set (i.e., database objects).); 
wherein the data model comprises: 
entity-type concepts that are represented by a plurality of nodes in the data model (paragraph[0029], “For example a single node in the graph database which represents a person is mapped to query syntax as (:Person) which is read as a node labelled "person". The equivalent punctuation-less path pattern is the more easily read "person". Similarly, a node representing a person which is connected via a KNOWS relationship to another node representing a person is expressed as the syntactically complex…etc.”), and 
relationship-type concepts that are represented by (a) a plurality of edges between nodes of the plurality of nodes, and (b) a plurality of implied edges that represent relationships between nodes and node attributes(figure 6, paragraph[0040], “The results of the natural language processing are attempted to be mapped dynamically to terms that exist in the graph database, such as category names, node labels, relationship labels, node or relationship attribute values, etc. (204). If the final/full query has not yet been determined (206), further natural language processing (202) and mapping (204) are performed until the final/full query has been determined (206), at which point the query as expressed in a formal graph database query language is formulated and performed (208), e.g., by submitting the query to a query processing layer or module associated with the graph database…etc.”); 
identifying a final relationship mapping, of the plurality of candidate relationship mappings, for the particular NL relationship token comprising (figure 6 and 7J, paragraph[0077]-paragraph[0078], “FIG. 6 is a diagram illustrating an example of a portion of the nodes and relationships represented in a graph database. In the example shown, (partial) graph 600 includes an "Athlete" category (i.e., a node with a type or sub-type label "Athlete") 602. In this example, an Athlete may have a PART_OF relationship to one or more nodes in a Team category 606…etc.”): 

Karaca does not appear to explicitly disclose 
wherein the mapping data comprises a plurality of candidate relationship mappings, each of which maps a particular NL relationship token, of the plurality of NL tokens, to a candidate relationship-type concept of the data model;

for each candidate relationship mapping, of the plurality of candidate relationship mappings, generating a cost metric based, at least in part, on the data model and the mapping data to produce a plurality of cost metrics, and 
based on the plurality of cost metrics, identifying the final relationship mapping, for the particular NL relationship token, from the plurality of candidate relationship mappings; 
after identifying the final relationship mapping, generating a computer-executable query over the one or more database objects based, at least in part, on the mapping data;
and causing the computer-executable query to be executed over the one or more database objects; 

However, Olmstead discloses for each candidate relationship mapping, of the plurality of candidate relationship mappings, generating a cost metric based, at least in part, on the data model and the mapping data to produce a plurality of cost metrics (paragraph[0068], “Presentation server 206 responds to queries by traversing the graph structure to find the shortest path with the lowest cost. The cost may have an inverse relationship to the relationship score in some embodiments (e.g. strongest relationship which may be reflected by the highest relationship score)….etc.”), and 
based on the plurality of cost metrics, identifying the final relationship mapping, for the particular NL relationship token, from the plurality of candidate relationship mappings (paragraph[0068], “Presentation server 206 can use different path calculation and graph traversal techniques. An illustrative example is Dijkstra's algorithm but any suitable graph traversal algorithm that considers the cost of connections can be used. You do not want a bad connection between contacts for a recommendation. Presentation server 206 filters contacts and connection paths based on user configurations. For example, presentation server 206 can limit recommended connections paths by two hops and less…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Karaca with the teachings of Olmstead to determine the cost of a query graph which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Karaca with the teachings of Olmstead to provide a system that discovers contacts related to user search terms, quantitatively measures and ranks the strength between contact relationships according to a score calculated by natural processing and machine learning (Olmstead: paragraph[0006]).

The combination of Karaca and Olmstead do not appear to explicitly disclose wherein the mapping data comprises a plurality of candidate relationship mappings, each of which maps a particular NL relationship token, of the plurality of NL tokens, to a candidate relationship-type concept of the data model;
after identifying the final relationship mapping, generating a computer-executable query over the one or more database objects based, at least in part, on the mapping data;
and 
causing the computer-executable query to be executed over the one or more database objects; 

However, Reschke discloses after identifying the final relationship mapping, generating a computer-executable query over the one or more database objects based, at least in part, on the mapping data (paragraph[0042], “In operation 330, the modeling component 240 generates a graph query including graph terms corresponding to the set of terms of the natural language query. As shown in FIG. 4, the graph query may be represented within the graphical user interface 400 as a set of selectable user interface elements 406…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Karaca with the teachings of Olmstead and Reschke to create graph queries which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Karaca with the teachings of Olmstead and Reschke to have a special-purpose machine for dataset clustering and search engines that facilitate data set navigation and database queries (Reschke: paragraph[0002]).

The combination of Karaca, Olmstead, and Reschke do not appear to explicitly disclose wherein the mapping data comprises a plurality of candidate relationship mappings, each of which maps a particular NL relationship token, of the plurality of NL tokens, to a candidate relationship-type concept of the data model;
causing the computer-executable query to be executed over the one or more database objects; 

However, Lin discloses wherein the mapping data comprises a plurality of candidate relationship mappings, each of which maps a particular NL relationship token, of the plurality of NL tokens, to a candidate relationship-type concept of the data model (paragraph[0021], “In some embodiments, the domain knowledge graph model and the database schema wiring model may be used to construct a structured database query language statement from a natural language question. Initially, a written language dependency parse tree may be generated from the natural language question. The parse tree may then be traversed and nodes in the parse tree may be recognized as corresponding to nodes in the domain knowledge graph…etc.”);
causing the computer-executable query to be executed over the one or more database objects (paragraph[0023], “In some embodiments, the techniques leverage the domain knowledge graph model to construct a structured database query language statement from a natural language question while considering conversational context. In one aspect, a natural language question posed by a user that does not mention all knowledge facets may still nevertheless be understandable by the system. In particular, implied knowledge facets may be inferred by the system for the natural language question from the domain knowledge graph model. In another aspect, a natural language question that follows a prior natural language question can be posed by the user without having to repeat knowledge facets in the follow-up question. Instead, the system may leverage conversational context to infer the missing knowledge facets from the domain knowledge graph model…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Karaca with the teachings of Olmstead, Reschke, and Lin to map data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Karaca with the teachings of Olmstead, Reschke, and Lin to construct structured database query language statements from natural language (Lin: paragraph[0001]).

Claims 9 and 22
As to claims 9 and 22, the combination of Karaca, Olmstead, Reschke, and Lin discloses all the elements in claim 21, as noted above, Karaca further disclose wherein each candidate relationship mapping of the plurality of candidate relationship mappings comprises a unique combination of: (a) a relationship-type concept, (b) an object token, (c) an object token type, (d) a subject token, and (e) a subject token type(figure 6 and 7J, paragraph[0077]-paragraph[0078], “FIG. 6 is a diagram illustrating an example of a portion of the nodes and relationships represented in a graph database. In the example shown, (partial) graph 600 includes an "Athlete" category (i.e., a node with a type or sub-type label "Athlete") 602. In this example, an Athlete may have a PART_OF relationship to one or more nodes in a Team category 606…etc.”).

Claims 10 and 23
As to claims 10 and 23, the combination of Karaca, Olmstead, Reschke, and Lin discloses all the elements in claim 21, as noted above, Olmstead further disclose wherein generating a particular cost metric for a particular candidate relationship mapping, of the plurality of candidate relationship mappings, comprises determining a number of hops, in the data model, between one or more source concepts and one or more destination concepts indicated in the mapping data for the particular candidate relationship mapping(paragraph[0068], “Presentation server 206 responds to queries by traversing the graph structure to find the shortest path with the lowest cost. The cost may have an inverse relationship to the relationship score in some embodiments (e.g. strongest relationship which may be reflected by the highest relationship score)….etc.”).

Claims 11 and 24
As to claims 11 and 24, the combination of Karaca, Olmstead, Reschke, and Lin discloses all the elements in claim 21, as noted above, Karaca further disclose wherein said generating the mapping data that maps each NL token, of the plurality of NL tokens, to the one or more data model concepts is based on one or more of: 
direct matching; 
indirect matching; 
rules-based matching; and 
fuzzy matching (paragraph[0053], “The provided word is either contained within or fuzzily matches property data within nodes…etc.”).

Claims 12 and 25
As to claims 12 and 25, the combination of Karaca, Olmstead, Reschke, and Lin discloses all the elements in claim 21, as noted above, Reschke further disclose wherein said generating the mapping data that maps each NL token, of the plurality of NL tokens, to the one or more data model concepts is based, at least in part, on rules-based matching by using one or more matching rules that associate one or more terms in the particular NL query to one or more concepts in the data model (paragraph[0040], “In some embodiments, a grammar aspect of graph-backing, in the semantic parsing component 230, is employed in translating the natural language query into the intermediate semantic representation. In previous systems, creating and maintaining grammar, syntax, and semantic grammars was a large undertaking, done separately for each queried database. The semantic parsing component 230 may employ a graph schema of the knowledge graph to define at least a portion of the grammar rules of the semantic parsing component 230…etc.”).

Claims 13 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over K Karaca et al. U.S. Patent (2021/0124782; hereinafter: Karaca) in view of Olmstead et al. U.S. Patent Publciation (2018/0082678; hereinafter: Olmstead) and further in view of Reschke et al. U.S. Patent Publication (2018/0121500; hereinafter: Reschke) and Lin et al. U.S. Patent Publication (2020/0134032; hereinafter: Lin) and further in vew of Xia et al. U.S. Patent Publication 2021/0056263; hereinafter: Xia)

Claims 13 and 26
As to claims 13 and 26, the combination of Karaca, Olmstead, Reschke, and Lin discloses all the elements in claim 21, as noted above, but do not appear to explicitly disclose generating the mapping data that maps each NL token, of the plurality of NL tokens, to the one or more data model concepts is based, at least in part, on a syntactic dependency tree for the particular NL query.

However, Xia discloses generating the mapping data that maps each NL token, of the plurality of NL tokens, to the one or more data model concepts is based, at least in part, on a syntactic dependency tree for the particular NL query (paragraph[0136]-paragraph[0139], “The information extraction tool can generate a validated token tree by validating the dependency token tree (312). The information extraction tool can validate the dependency token tree, the corrected dependency token tree, or the updated dependency token tree. For instance, the information extraction tool may ensure the dependency tree has the correct structure…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Karaca with the teachings of Reschke, Sun, Xia, and Lin to create data models from a dependency tree which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Karaca with the teachings of Reschke, Sun, Xia, and Lin to extract machine data from unstructured text to determine search results responsive to a query (Xia: paragraph[0003]).


Final Rejection
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571) 270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152   
July 23, 2022                                                                                                                                                                                                    


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000